DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 10/01/2019. Claims 1-15 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitation “wherein the spatially varying polarizer comprises one or more of an azimuthal varying polarizer and a radial varying polarizer”. However, in claim 7, the claim upon which claim 8 depends recites the use of “a segmented polarizer”, and further claim 1 recites the system can have either a “segmented polarizer” or a “radial varying polarizer”. It is unclear as to whether the spatially varying polarizer is in addition to the segmented polarizer, or if the claim is claiming a spatially varying polarizer instead of a segmented polarizer. As such the claim is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, the claim recites the limitation “wherein the system comprises (i) a skin care device, wherein the skin care device comprises the sensor, and (ii) a second device functionally coupled to the skin care device, wherein the second device comprises the analysis system”. However, claim 4, which claim 5 depends, recites the “wherein the system comprises a skin care device, wherein the skin care device comprises the sensor and the analysis system”. As such, claim 5 fails to further limit the subject matter of claim 4, as it changes the skin care device from comprising the analysis system to a second device comprising the analysis system, thus making claim 5 broader than claim 4. As such claim 5 fails to comply with 35 USC 112(d). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030045799 A1 (cited in IDS dated 10/01/2019, hereinafter referred to as “Bazin”) in view of US 20150223749 A1 (hereinafter referred to as “Park”).
Regarding claim 1, Bazin, a device for observing a typological characteristic of the body, teaches a system (abstract) comprising 
a sensor for measuring a skin parameter (as shown in Figures 1-4), 
the sensor comprising a plurality of spatially separated light sources configured to provide light source light (17; pargraphs [0074]-[0079]; Figures 1-4), and 
a ring within the system configured to secure a camera (paragraph [0021]);
wherein the sensor is configured to provide the light source light with optical axes under an angle of incidence selected from the range of 10-80° with the skin at a second distance and to detect reflected light source light (as shown in Figures 1-4), 
wherein the sensor comprises at least three light sources, wherein the light sources are configured to provide visible light source light (as shown in Figure 9), 
wherein the visible light source light is unpolarized (17 emits unpolarized light which is polarized by polarizers 23, 24, and 25; paragraphs [0076]-[0079], [0081]-[0084]; Figures 1-5, 10), and 
wherein the sensor comprises a polarizer configured upstream of the detector, and wherein the polarizer comprises one or more of (i) a segmented polarizer and (ii) a spatially varying polarizer (23, 24, and 25 are polarizers that would be considered upstream of where a camera (detector) could be secured to the system; paragraphs [0076]-[0079], [0081]-[0084]; Figures 1-5, 10), 
but Bazin does not explicitly teach (ii) a detector configured at a first distance from each of the light sources, and 
wherein the first distance is selected from the range of 10-80 mm, wherein the detector is configured to detect polarized light.
However, Park, a skin condition evaluation apparatus, teaches a detector (720; pargraphs [0069]-[0072]; Figure 7), the detector configured at a first distance from teach of the light sources (as shown in Figure 7), and wherein the detector is configured to detect polarized light (paragraph [0078]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, to have a detector, as taught by Park, because doing so provides a means to detect reflect light. This is consistent with the teachings of Bazin which teaches a ring element for securing a camera (paragraph [0021]).
Further without a showing of criticality, it would have been within the skill level of one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance between the light sources and the detector be 10-80 mm, as doing so merely optimizes the distance between the light source and the detector.
Regarding claim 2, Bazin, in view of Park, teaches wherein the detector comprises a 2D camera (720; paragraph [0069]-[0072]; Figure 7; as taught by Park), wherein the sensor further comprises a focusing lens configured upstream of the detector (20; paragraphs [0082]-[0083]; Figure 5-7, 10; as taught by Bazin), and an aperture configured upstream of the detector and upstream of the focusing lens (as shown in Figure 5-7, 10; as taught by Bazin), and wherein the light sources are configured to provide unpolarized white light source light (emits white light; paragraph [0075]; 17 emits unpolarized light which is polarized later by polarizers 23, 24, and 25; paragraphs [0076]-[0079], [0081]-[0084]; Figures 1-5, 10), but does not explicitly teach wherein the aperture has a diameter selected from the range of 0.1-0.8 mm.
However, without a showing of criticality, it would have been within the skill level of one of ordinary skill in the art before the effective filing date of the claimed invention to have the aperture has a diameter selected from the range of 0.1-0.8 mm, as doing so merely optimizes the distance the aperture size in relation to sensor system.
Regarding claim 13, Bizan, in view of Park, teaches wherein the sensor has a sensor optical axis, and wherein the light sources are configured rotationally symmetric around the sensor optical axis (says the light emitters can be rotated; paragraph [0079]).

Claims 3-5, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazin, in view of Park, as applied to claim 1 above, and further in view of US 20180184967 A1 (hereinafter referred to as “Yoshida”).
Regarding claim 3, Bazin, in view of Park, does not explicitly teach wherein the system further comprises an analysis system wherein the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor.
However, Yoshida, a skin gloss evaluation device, teaches an analysis system wherein the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor (5A; paragraphs [0062]-[0066]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have an analysis system, as taught by Yoshida, because doing so provides a computer means to calculate skin related physiological parameters.
Regarding claim 4, Bazin, in view of Park and Yoshida, teaches wherein the system comprises a skin care device, wherein the skin care device comprises the sensor (as taught by Bazin, in view of Park see claim 1 rejection) and the analysis system (as taught by Yoshida, see claim 3 rejection).
Regarding claim 5, Bazin, in view of Park and Yoshida, teaches wherein the system comprises (i) a skin care device, wherein the skin care device comprises the sensor (as taught by Bazin, in view of Park see claim 1 rejection), and (ii) a second device functionally coupled to the skin care device, wherein the second device comprises the analysis system (as taught by Yoshida, see claim 3 rejection).
Regarding claim 11, Bazin, in view of Park, teaches wherein the device comprises a sensing mode, wherein the light sources are configured to sequentially provide the light source light, wherein the detector is configured to sequentially detect reflected light source light sequentially generated by the light sources (paragraph [0069]; as taught by Park), but does not explicitly teach configured to generate corresponding detector signals, wherein the system further comprises an analysis system, wherein the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor, and wherein the skin sensor value is based on an average of respective detector signals.
However, Yoshida, a device to measure skin gloss, teaches wherein the system further comprises an analysis system, wherein the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor, and wherein the skin sensor value is based on an average of respective detector signals (paragraphs [0059]-[0060]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to use an average of detector signals, as taught by Yoshida, because doing so helps to alleviate outlier data.
Regarding claim 12, Bazin, in view of Park, does not explicitly teach wherein the system further comprises an analysis system wherein the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor, wherein the system is configured to create an image of the skin with the detector, wherein the image of the skin comprises a first area wherein a maximum intensity is sensed and a second area at a first image distance from the first area, wherein the first area and second area do not overlap, wherein the system is further configured to generate the skin sensor value based on an intensity dependent of the reflected light source light along a path between the first area and the second area.
However, Yoshida, a device to measure skin gloss, teaches further comprises an analysis system (5A; paragraph [0036]; Figure 1) wherein the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor, wherein the system is configured to create an image of the skin with the detector (captures an image; paragraph [0037]), wherein the image of the skin comprises a first area wherein a maximum intensity is sensed (R1; paragraphs [0039]-[0050]; Figures 1-2) and a second area at a first image distance from the first area (R1a; paragraphs [0039]-[0050], [0055]; Figures 1-2), wherein the first area and second area do not overlap, wherein the system is further configured to generate the skin sensor value based on an intensity dependent of the reflected light source light along a path between the first area and the second area (paragraphs [0039]-[0050], [0055]; Figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have an analysis system, as taught by Yoshida, because doing so allows a user to evaluate glossiness of a user’s skin.
Regarding claim 14, Bizan, in view of Park, teaches providing light from the source light of the system of claim 1 and sensing with the system the reflected light source light reflected at the skin (as shown in claim 1 rejection), but does not explicitly teach a method of sensing skin gloss.
However, However, Yoshida, a skin gloss evaluation device, teaches measuring for skin gloss (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bizan, in view of Park, to measure for skin gloss, as taught by Yoshida, because doing so adds additional functionality to the optical sensing system of Bizan, in view of Park.
Regarding claim 15, Bizan, in view of Park and Yoshida, teaches a data carrier having stored thereon program instructions (paragraph [0047]; as taught by Yoshida), which when executed by the system causes the system to execute the method according to claim 14, wherein the system comprises a processor (paragraph [0047]; as taught by Yoshida).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazin, in view of Park, as applied to claim 1 above, and further in view of US 10976239 B1 (hereinafter referred to as “Hart”).
Regarding claim 6, Bazin, in view of Park, does not explicitly teach wherein the segmented polarizer comprises a pixelated wire grid polarizer with two or more pixels having different polarization orientations.
However, Hart, a polarization system, teaches a polarizer comprising a pixelated wire grid polarizer with two or more pixels having different polarization orientations (1212; column 37, lines 53-64). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have a wire grid polarizer, as taught by Hart, because doing so lets specific light waves of a specific polarization pass and blocking light waves of other polarization, thus reducing unwanted noise.
Regarding claim 7, Bazin, in view of Park, teaches wherein the sensor comprises four light sources (as shown in Figure 9; as taught by Bazin; as shown in Figured 6; as taught by Park), but does not explicitly teach wherein the segmented polarizer comprises a pixelated wire grid polarizer with two sets of two pixels having polarization orientations perpendicular to each other.
However, Hart, a polarization system, teaches wherein the segmented polarizer comprises a pixelated wire grid polarizer with two sets of two pixels having polarization orientations perpendicular to each other (1212; column 37, lines 53-64). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have a wire grid polarizer, as taught by Hart, because doing so lets specific light waves of a specific polarization pass and blocking light waves of other polarization, thus reducing unwanted noise.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazin, in view of Park and Yoshida, as applied to claim 7 above, and further in view of US 20140155754 A1 (hereinafter referred to as “Varghese”).
Regarding claim 8, Bazin, in view of Park and Hart, does not explicitly teach wherein the spatially varying polarizer comprises one or more of an azimuthal varying polarizer and a radial varying polarizer.
However, Varghese, a hair detection device, teaches using a spatially varying polarizer comprises one or more of an azimuthal varying polarizer and a radial varying polarizer (paragraphs [0006]-[0008]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park and Hart, to use an azimuthal varying polarizer or a radial varying polarizer, as taught by Varghese, because doing so directs desired light to the dector while ignoring unwanted light. Further azimuthal varying polarizers and a radial varying polarizers are well known within the art (paragraph [0008]; as taught by Varghese).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazin, in view of Park, as applied to claim 1 above, and further in view of US 20130085351 A1 (hereinafter referred to as “Kudavelly”).
Regarding claim 9, Bazin, in view of Park, teaches emitting the light at an angle, but does not explicitly teach wherein the sensor is configured to provide the light source light with optical axes under an angle of incidence with the skin at a second distance, wherein the angle of incidence is selected from the range of 50-60°.
However, Kudavelley, a method and apparatus for measuring a tissue using a brewster angle, teaches wherein the sensor is configured to provide the light source light with optical axes under an angle of incidence with the skin at a second distance, wherein the angle of incidence is selected from the range of 50-60° (teaches emitting visible like at a brewster angle (NOTE: Brewster angel for visible light is at 56 degrees); paragraph [0023]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, wherein the angle of incidence is between the ranges of 50 and 60 degrees, as taught by Kudavelley, because doing so provides a light angle that is able to overcome the adverse impact of reflections emanating from the surface of the skin (paragraph [0017]; as taught by Kudavelley).
Regarding claim 10, Bazin, in view of Park, teaches emitting the light at an angle, but does not explicitly teach wherein the sensor is configured to provide the light source light with optical axes under an angle of incidence with the skin at a second distance, wherein the angle of incidence is selected from the range of 52-56°.
However, Kudavelley, a method and apparatus for measuring a tissue using a brewster angle, teaches wherein the sensor is configured to provide the light source light with optical axes under an angle of incidence with the skin at a second distance, wherein the angle of incidence is selected from the range of 52-56° (teaches emitting visible like at a brewster angle (NOTE: Brewster angel for visible light is at 56 degrees); paragraph [0023]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, wherein the angle of incidence is between the ranges of 52 and 56 degrees, as taught by Kudavelley, because doing so provides a light angle that is able to overcome the adverse impact of reflections emanating from the surface of the skin (paragraph [0017]; as taught by Kudavelley).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792